PARDEE, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Davis sued Firestone Co. in Summit Common Pleas asking- a judgment for freight charges upon goods shipped over the Pa. R. R. by the Rubber Co. in October, 1919. The Rubber Co. demurred to the petition on the ground of no legal capacity to sue, defect of parties, that the action was not brought in time and no cause of action was stated. The court overruled the demurrer and entered judgment. Sec. 424 of the Transportation Act of 1920 provided that all actions at law by carriers, subject to this act, for recovery of their charges, shall be begun within three years from time the cause of action accrued, and not later. In affirming the judgment, the Court of Appeals held:
1. It is well settled that Davis had legal capacity to sue and there were no defect of parties. 276 Feb. 1)019.
1. See. 424 of the Transportation Act is not a statute of limitation applicable to suits of this character started by the Director General of the R. R. 287 Fed. 523.
3. The contention that no cause of action is stated, cannot be sustained since the above section is not applicable to cases of this kind.